DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s correspondence filed on 7/1/20.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11157907 to Kumar in view of United States Patent Application Publication No. 20210201029 to Ju.
As per claim 1, Kumar teaches:
A method comprising: identifying, by a fraud detection server system, a suspected fraudulent transaction associated with a user; (col 7 lines 53-61, “FIG. 5 illustrates an example methodology 500 of validation in accordance with aspects of the innovation. Beginning at 502, transaction (e.g., consumer, purchaser) verification is initiated. For instance, the methodology can monitor activity related to a customer's cards, accounts, devices, etc. and upon detection, can trigger verification and notify as appropriate. These acts or series of acts can be incorporated into the act of initiating transaction verification.”)
receiving, video from a video feed; determining a location of the transaction; determining, based on the received video, that the user is located at the transaction location; determining, based on the determining that the user is located at the transaction location, that the transaction is not fraudulent; and based on determining that the transaction is not fraudulent, allowing the transaction to proceed. (col 7 line 62 – col 8 line 45, “Locations of both the cardholder (CH) (i.e., customer) and the POS are established at 504 and 506 respectively. As described herein, most any known means of detection can be employed without departing from the spirit and/or scope of the innovation described herein. In examples, GPS, triangulation, IP (internet protocol), last known location or the like can be employed. Similarly, the location of a POS can be hard coded into the system as appropriate to be used as a reference point in the comparison that takes place at 508…. Turning now to FIG. 6, an example methodology of investigating and/or verifying identity in accordance with aspects of the innovation is shown. At 602, once verification is triggered (e.g., from FIG. 5), a drone can be launched or dispatched to the location of the POS. Similarly, in other aspects, a relevant network of video/image capture devices can be identified that cover the proximate location of the transaction. For instance, in-store video surveillance can be employed in place of the drone at 602, in other aspects. The image capture devices can be activated at 604. Here, the cameras or other image/video capture devices can be triggered to capture/record/stream data that can be processed in an effort to identify the purchaser. At 606, 608, the data can be processed to perform facial recognition analysis and other biometric analysis (e.g., gait analysis, etc.) respectively. A determination is made at 610 to establish if the purchaser is an authorized purchaser.”)
Kumar does not explicitly teach, but Ju teaches:
receiving video from a video feed of an augmented reality (AR) device associated with the user; ([0043], “Virtual tagging application 140 may correspond to one or more processes to execute software modules and associated specialized hardware of transaction processor server 130 to provide tagging of real-world objects with virtual data, including virtual graphics, text, and/or visual indicators, in an augmented reality experience that may be provided through augmented reality application 120. In this regard, virtual tagging application 140 may correspond to specialized hardware and/or software to first receive visual data of a real-world environment, for example, as client device 110 captures a scene through a camera and augmented reality application 120. Using the visual data, virtual tagging application 140 may identifying objects that a user has selected, and particular identifying characteristics with the object. In some embodiments, this may include detecting a geo-location of the object, determining a time of tagging and/or capture of the object, and/or determining a specific visual mark or identifying feature of the object that can be detected in other images or video.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving video from a video feed so the video is from a video feed of an augmented reality device associated with the user results in an improved invention because applying said technique leverages an emerging technology such as AR in verifying the transaction, thus improving the overall security of the invention.
As per claim 2, Kumar teaches:
wherein determining whether the user is located at the location further comprises: determining a scene from the received video, wherein determining that the user is located at the transaction location further comprises determining that the scene from the received video is associated with the transaction location. (col 7 line 62 – col 8 line 45)

As per claim 3, Kumar teaches:
determining location data associated with the user; and wherein the scene is determined based on the determined location data associated with the user. (col 7 line 62 – col 8 line 45)

As per claim 5, Kumar teaches:
wherein the determining that the transaction is not fraudulent is further based on whether the identified person is associated with the transaction location. (col 7 line 62 – col 8 line 45)
Kumar does not explicitly teach, but Ju teaches:
identifying an object from the received video; and determining whether the identified object is associated with the transaction location, ([0043])
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining whether the transaction is fraudulent to identify an object in the video results in an improved invention because applying said technique allows geo-location data associated with an object to be used in verifying the transaction, thus improving the overall security of the invention.
As per claim 6, Ju teaches:
wherein the object comprises text, the method further comprising: recognizing the text, and wherein the determining that the transaction is not fraudulent is further based on the recognizing the text. ([0017], “Thus, information in the visual data that may be used to determine a corresponding object may include text within the image, color, contrast, lighting, geographic location, time of capture of the visual data, audio within the visual data, or other data within the visual data or associated with the visual data, such as metadata.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining whether to cancel a transaction so it is based on identified text results in an improved invention because applying said technique provides another data point to confirm that the transaction location is accurately determined, thus improving the overall accuracy of the invention.

As per claim 7, Kumar does not explicitly teach, but Ju teaches:
wherein determining that the user is located at the transaction location further comprises using a machine classifier to determine that the user is located at the transaction location. ([0015], “Thus, computer algorithms, image processing techniques, and/or machine learning processes may be utilized to determine and identify an item in visual data captured by the first user. Thus, the identifying characteristic may include further data than just an object shape or scan, which may be used to more specifically determine the particular object.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to use a machine classifier results in an improved invention because applying said technique improves the speed and accuracy of the image classification algorithm, thus improving the overall efficiency of the invention.

As per claim 9, Kumar as modified teaches:
receiving verification video from the AR device; and determining, based on the verification video, that the transaction is not fraudulent. (see rejection of claim 1)
Ju teaches:
sending a message, to the AR device or a computing device associated with the user, requesting that the user capture video with the AR device; ([0013], “In this regard, the user may utilize a communication device to capture visual content or other data including a representation of one or more items. Image, video, or other audiovisual data at a real-world location may capture a representation of an item as an object within a real-world environment. The user's communication device may include a camera, microphone, or other input device that may be used to capture visual data of a real-world scene that includes the item or other object, such as an image or video of the object as well as other nearby objects in the real-world environment.”) 

As per claim 10¸ Kumar teaches:
wherein determining, from that the verification video, that the transaction is not fraudulent further comprises: determining, from the verification video, that that the user performed a verification action; and determining that the transaction is not fraudulent based on determining that the user performed the verification action. (col 8 lines 23-29)

As per claim 11¸ Kumar teaches:
wherein the video feed comprises a historical video feed. (col 8 lines 13-22)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11157907 to Kumar in view of United States Patent Application Publication No. 20210201029 to Ju, and further in view of United States Patent Application Publication No. 20200401853 to Xiong.
As per claim 4, Kumar teaches:
determining a transaction location; (See rejection of claim 1)
Kumar as modified does not explicitly teach, but Xiong teaches:
determining, with a scene detection neural network, that the scene from the received video is associated with the location. ([0006], “A method of performing neural network computations in a surveillance system can comprise: storing a plurality of weights of a neural network in a memory device for processing images or video from at least one image or video capture device; performing a first inference operation locally at the surveillance system on data received from the at least one image or video capture device without transmitting the received data to a remote server as part of the first inference operation; determining a change in location for the at least one image or video capture device; transmitting, to a remove server, first image or video data received from the at least one image or video capture device at the changed location; receiving, from the remote server, updated weights for the neural network responsive to the change in the location, the updated weights reflective of retraining of the neural network based on the first image or video data at the changed location; receiving second image or video data from the at least one image or video capture device at the changed location; and performing a second inference operation locally at the surveillance system on the second image or video data by processing the second image or video data in the neural network using the updated weights, wherein the method is performed by one or more hardware processors.”)
One of ordinary skill in the art would have recognized that applying the known technique of Xiong to the known invention of Kumar as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to determining, with a scene detection neural network, that the scene from the received video is associated with the location, i.e. a transaction location, results in an improved invention because applying said technique provides a more accurate way to determine the location of the scene in the video, thus improving the overall accuracy of the invention.

Claims 8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11157907 to Kumar in view of United States Patent Application Publication No. 20210201029 to Ju, and further in view of United States Patent No. 11381784 to Siminoff.
As per claim 8¸ Kumar as modified does not explicitly teach, but Siminoff teaches:
obtaining permission of the user to access the video feed, and wherein receiving the video is based on the obtaining permission of the user. (col 30 lines 6-18, “The plurality of second A/V recording and communication devices 312 may be owned by and/or associated with user(s) other than the user associated with the tracked object 305. Thus, one aspect of the present embodiments may comprise acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to access videos recorded by those devices 312, and/or acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to send to such devices 312 the locate object signal 394 and to command such devices 312 to record videos in response to receiving the locate object signal 394.”)
One of ordinary skill in the art would have recognized that applying the known technique of Siminoff to the known invention of Kumar as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data protection into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to obtain permission of the user to access and receive the video results in an improved invention because applying said technique ensures that only authorized entities can access the video, thus improving the overall security of the invention.
As per claims 12, 20, Kumar teaches:
identifying, by a fraud detection server system, a suspected fraudulent transaction associated with a user; (col 7 lines 53-61, “FIG. 5 illustrates an example methodology 500 of validation in accordance with aspects of the innovation. Beginning at 502, transaction (e.g., consumer, purchaser) verification is initiated. For instance, the methodology can monitor activity related to a customer's cards, accounts, devices, etc. and upon detection, can trigger verification and notify as appropriate. These acts or series of acts can be incorporated into the act of initiating transaction verification.”)
receiving, video from a video feed; determining a location of the transaction; determining, based on the received video, that the user is located at the transaction location; determining, based on the determining that the user is located at the transaction location, that the transaction is not fraudulent; and based on determining that the transaction is not fraudulent, allowing the transaction to proceed. (col 7 line 62 – col 8 line 45, “Locations of both the cardholder (CH) (i.e., customer) and the POS are established at 504 and 506 respectively. As described herein, most any known means of detection can be employed without departing from the spirit and/or scope of the innovation described herein. In examples, GPS, triangulation, IP (internet protocol), last known location or the like can be employed. Similarly, the location of a POS can be hard coded into the system as appropriate to be used as a reference point in the comparison that takes place at 508…. Turning now to FIG. 6, an example methodology of investigating and/or verifying identity in accordance with aspects of the innovation is shown. At 602, once verification is triggered (e.g., from FIG. 5), a drone can be launched or dispatched to the location of the POS. Similarly, in other aspects, a relevant network of video/image capture devices can be identified that cover the proximate location of the transaction. For instance, in-store video surveillance can be employed in place of the drone at 602, in other aspects. The image capture devices can be activated at 604. Here, the cameras or other image/video capture devices can be triggered to capture/record/stream data that can be processed in an effort to identify the purchaser. At 606, 608, the data can be processed to perform facial recognition analysis and other biometric analysis (e.g., gait analysis, etc.) respectively. A determination is made at 610 to establish if the purchaser is an authorized purchaser.”)
Kumar does not explicitly teach, but Ju teaches:
receiving video from a video feed of an augmented reality (AR) device associated with the user; ([0043], “Virtual tagging application 140 may correspond to one or more processes to execute software modules and associated specialized hardware of transaction processor server 130 to provide tagging of real-world objects with virtual data, including virtual graphics, text, and/or visual indicators, in an augmented reality experience that may be provided through augmented reality application 120. In this regard, virtual tagging application 140 may correspond to specialized hardware and/or software to first receive visual data of a real-world environment, for example, as client device 110 captures a scene through a camera and augmented reality application 120. Using the visual data, virtual tagging application 140 may identifying objects that a user has selected, and particular identifying characteristics with the object. In some embodiments, this may include detecting a geo-location of the object, determining a time of tagging and/or capture of the object, and/or determining a specific visual mark or identifying feature of the object that can be detected in other images or video.”)
wherein determining that the user is located at the transaction location further comprises using a machine classifier to determine that the user is located at the transaction location. ([0015], “Thus, computer algorithms, image processing techniques, and/or machine learning processes may be utilized to determine and identify an item in visual data captured by the first user. Thus, the identifying characteristic may include further data than just an object shape or scan, which may be used to more specifically determine the particular object.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of receiving video from a video feed so the video is from a video feed of an augmented reality device associated with the user results in an improved invention because applying said technique leverages an emerging technology such as AR in verifying the transaction, thus improving the overall security of the invention.
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to use a machine classifier results in an improved invention because applying said technique improves the speed and accuracy of the image classification algorithm, thus improving the overall efficiency of the invention.
Kumar as modified does not explicitly teach, but Siminoff teaches:
obtaining permission of the user to access the video feed, and wherein receiving the video is based on the obtaining permission of the user. (col 30 lines 6-18, “The plurality of second A/V recording and communication devices 312 may be owned by and/or associated with user(s) other than the user associated with the tracked object 305. Thus, one aspect of the present embodiments may comprise acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to access videos recorded by those devices 312, and/or acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to send to such devices 312 the locate object signal 394 and to command such devices 312 to record videos in response to receiving the locate object signal 394.”)
One of ordinary skill in the art would have recognized that applying the known technique of Siminoff to the known invention of Kumar as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data protection into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to obtain permission of the user to access and receive video, i.e. video from an augment reality device, results in an improved invention because applying said technique ensures that only authorized entities can access the video, thus improving the overall security of the invention.
As per claim 13, Kumar as modified teaches:
wherein the fraud detection server system further determines whether the transaction is fraudulent based on the additional video received from AR device; (See rejection of claim 12)
Siminoff teaches:
send a message, to a computing device associated with the user or to the device, requesting capture of additional video with the device; and based on sending the message, receive additional video from the device; (col 30 lines 6-18, “The plurality of second A/V recording and communication devices 312 may be owned by and/or associated with user(s) other than the user associated with the tracked object 305. Thus, one aspect of the present embodiments may comprise acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to access videos recorded by those devices 312, and/or acquiring permissions from the owner(s)/user(s) of the second A/V recording and communication devices 312 to send to such devices 312 the locate object signal 394 and to command such devices 312 to record videos in response to receiving the locate object signal 394.”)

As per claim 14, Ju teaches:
determine, using a machine classifier, a scene from the received video, wherein the fraud detection server system further determines the likelihood that the user is located at the location associated with the transaction based on the determined scene. ([0015])
As per claim 15, Ju teaches:
receive, from the AR device or from a computing device associated with the user, an indication of an object identified based on the received video; ([0043])
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining whether to cancel a transaction so it is based on an indication of an identified object results in an improved invention because applying said technique provides another data point to confirm that the transaction location is accurately determined, thus improving the overall accuracy of the invention.
As per claim 16, Ju teaches:
receive a quantity of the identified object, ([0043], It is noted that detecting a single identified object is equivalent to receiving a quantity of one of the identified object.)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining whether to cancel a transaction so it is based on the quantity of an identified object results in an improved invention because applying said technique provides another data point to confirm that the transaction location is accurately determined, thus improving the overall accuracy of the invention.
As per claim 17, Ju teaches:
wherein the object comprises text, the method further comprising: recognizing the text, and wherein the determining that the transaction is not fraudulent is further based on the recognizing the text. ([0017], “Thus, information in the visual data that may be used to determine a corresponding object may include text within the image, color, contrast, lighting, geographic location, time of capture of the visual data, audio within the visual data, or other data within the visual data or associated with the visual data, such as metadata.”)
One of ordinary skill in the art would have recognized that applying the known technique of Ju to the known invention of Kumar would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such augmented reality features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of determining whether to cancel a transaction so it is based on identified text results in an improved invention because applying said technique provides another data point to confirm that the transaction location is accurately determined, thus improving the overall accuracy of the invention.
As per claim 18¸ Kumar teaches:
wherein the received video comprises historical video that was captured at a time of the transaction. (col 8 lines 13-22)
As per claim 19, Kumar teaches:
receive, from a computing device associated with the user or from the AR device, location data, wherein determining the likelihood that the user is located at the transaction location is further based on the received location data. (col 7 line 62 – col 8 line 45)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 20210097540 to Sumpter discloses an invention for image analysis performed on a user at a transaction terminal. Based on behaviors, expressions, and activities of the user, fraud or potential fraud is flagged. When fraud is flagged, the transaction terminal stops processing an active transaction on behalf of the user and alerts are sent. When potential fraud is flagged, images/video associated with the active transaction are sent for review and the active transaction may be suspended or permitted to proceed at the transaction terminal. In an embodiment, a same user conducting multiple transactions with different accounts at a same transaction terminal or multiple different transaction terminals within a configured period of time is automatically identified as fraud based on a fraud rule.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619